808 F.2d 836Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Haywood WILLIAMS, Plaintiff-Appellant,andPaul ATHEY;  Leon Knight;  T. Wilborn;  Phillip Scott;  A.Rucker;  G. Mitchell;  A. Harris;  John Sherfielf;Plaintiff,v.Charles ROBB, Governor;  Frank White, Secretary of PublicSafety;  Raymond Procunier, Director, Virginia Department ofCorrections;  Robert M. Landon, Deputy Director, VirginiaDepartment of Corrections;  A.T. Robinson, RegionalAdministrator, Virginia Department of Corrections;  E.L.Booker, Superintendent, Virginia State Penitentiary;  SteveHollar, Assistant Superintendent of Treatment, VirginiaState Penitentiary;  Leftwich Reynolds, AssistantSuperintendent of Operations, Virginia State Penitentiary;R.M. Muncy, Security Chief, Virginia State Penitentiary;Wright, Superintendent of Treatment, Virginia StatePenitentiary;  Dr. Price, Superintendent, RehabilitativeSchool Authority;  K.O. White, Esquire;  P.C. Hunnel;  K.Blackwell;  Ronald C. Lewis, Fire Chief, City of Richmond;City of Richmond;  Virginia State Fire Marshall;  OthersPresently Unknown in their Official Capacities;  Defendant-Appellees.
NO. 86-7566.
United States Court of Appeals, Fourth Circuit.
Submitted June 23, 1986.Decided Dec. 31, 1986.

Before WIDENER, PHILLIPS and WILKINSON, Circuit Judges.
Haywood Williams, pro se.
Guy W. Horsley, Office of the Attorney General, for appellees.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Williams v. Robb, C/A No. 83-237-AM (E.D.Va., March 6, 1986).


2
AFFIRMED.